Citation Nr: 1754085	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability, to include pain and numbing of the legs and feet.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is currently under the jurisdiction of the Portland, Oregon, RO.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge via live videoconference; the transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing it was noted that records of treatment of the Veteran for the claimed disabilities at the Seattle VAMC from 1997 to 2000 were not of record.  Such records must be obtained.

The Veteran also testified that his service connected right knee disability has worsened since the most recent VA examination in May 2015.  As such, the case must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment records of the Veteran dated from 1997 to 2000 from the Seattle VAMC.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him further opportunity to obtain the records.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service connected right knee disability.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.

The right knee should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

The examiner is asked to consider the Veteran's functional loss.  The examiner must answer whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete rationale must be provided for all opinions expressed.

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims in light of all additional evidence received.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




